Title: To Thomas Jefferson from John Beckley, 6 July 1802
From: Beckley, John
To: Jefferson, Thomas


          
            Tuesday Morning6th. July 1802.—
          
          J:Beckley, with respectful compliments to Mr: Jefferson, and encloses a statement of the balance unexpended of the appropriation for books. He also sends by the servant, one copy of the Journal of H Reps:—for each Session from May 1797, to the last Session, both inclusive; And if Mr: R— comes to the City, he will, with great pleasure, afford him a full use of the Newspaper files, and other printed documents in the Library, and the office.
          J:B—begs to submit to Mr: Jefferson, whether in the further catalogue of books, the past omission of the interesting works on natural history by Buffon and Catesby, the last an American, may not be supplied?
        